We concur in the views as expressed by the learned vice-chancellor, excepting that part thereof which holds that the so-called second group of legatees are entitled to interest upon the several amounts due them from and after one year after the death of the testator. Interest upon a legacy commences to run when payment of the legacy is demandable. Ashton v. Wilkinson,53 N.J. Eq. 227. Inasmuch as the corpus of the trusts included in the first group is to be drawn upon for the payment of legacies provided for in the second group, it necessarily follows that such payment cannot be made until the life tenancies of the first group have terminated, and therefore the legacies in the second group are not payable until that times arrives.
The decree under review will be modified to the extent that no interest will be allowed on the amounts due to the legatees named in the second group.
For reversal — PARKER, BODINE, DONGES, JJ. 3.
For Modification — THE CHIEF-JUSTICE, CASE, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 10.